              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 KEVIN MICHAEL BOON-BEY,

                      Plaintiff,
                                                   Case No. 19-CV-1006-JPS-JPS
 v.

 MICHAEL J. HANRAHAN and
 MATTHEW J. TORBENSON,                                             ORDER

                      Defendants.


       The plaintiff, Kevin Michael Boon-Bey (“Boon-Bey”), filed a

complaint against Defendants Michael Hanrahan, a Milwaukee County

Circuit Court judge (“Hanrahan”), and Matthew Torbenson (“Torbenson”),

a Milwaukee County prosecutor, alleging there are jurisdictional defects in

a state criminal case in which he is the defendant and asking this Court to

step in and stop it. (Docket #1); see also State of Wisconsin v. Kevin Michael

Boon, Case No. 2018CF5908 (Milwaukee County Circuit Court). Hanrahan

is the presiding judge in that case and Torbenson is the prosecutor.

       The state criminal action was tried to a jury between July 23 and July

30, 2019. The jury returned a verdict on July 31, 2019, finding Boon-Bey

guilty, as a party to a crime, of: (1) causing mental harm to a child, (2)

chronic neglect of a child, consequence is emotional damage, and (3) false

imprisonment. On September 6, 2019, Boon-Bey was sentenced to a total

term of eleven years, with six years’ initial confinement and five years’

extended supervision.

       In this case, Boon-Bey alleges that the state court does not have

jurisdiction over the criminal case against him because he is a tribal member
of the Choctaw Musgokee Yamassee Nation. (Docket #1 at 3). He alleges

that his “entanglements with the state courts of Wisconsin originate from

untrue claims made by his medically diagnosed troubled teenage daughter,

a minor child,” and because the daughter is eligible for tribal membership,

his criminal case must be addressed by the tribal court under the Indian

Child Welfare Act (“ICWA”). Id. at 4; see also 25 U.S.C. § 1901 et seq.1 He asks

that this Court stop the prosecution of the state criminal case in Milwaukee

County and transfer it to the Choctaw Musgokee Yamassee Nation Tribal

Court. Id. at 5–6. In addition, he seeks the return of “all property” and a

“payment yet to be determined by federal statute.” Id. at 16.

       In a supplement to his complaint, Boon-Bey alleges that he was

convicted and taken into custody by the Milwaukee County Sheriff in

violation of Rule 21 of the Federal Rules of Criminal Procedure. (Docket #4

at 1). He asks “as a victim in the lower court” that this Court void the

judgment of the state court (pursuant to federal Rule 60), to release him

from detention until this federal case is decided, and to stay both the state

criminal court case and a related state juvenile proceeding. Id. at 2.

       On August 16, 2019, Hanrahan and Torbenson moved to dismiss this

action on the grounds of abstention, Eleventh Amendment immunity,



       1 Boon-Bey may be referring to the portion of the ICWA relating to child
custody proceedings, which provides that “[i]n any State court proceeding for the
foster care placement of, or termination of parental rights to, an Indian child not
domiciled or residing within the reservation of the Indian child’s tribe, the court,
in the absence of good cause to the contrary, shall transfer such proceeding to the
jurisdiction of the tribe, absent objection by either parent, upon petition of either
parent or the Indian custodian or the Indian child’s tribe; provided, that such
transfer shall be subject to declination by the tribal court of such tribe.” 25 U.S.C.
§ 1911(b).



                                    Page 2 of 4
judicial immunity, prosecutorial immunity, qualified immunity, and failure

to state a claim upon which relief can be granted. (Docket #6).

       On August 30, 2019, Boon-Bey filed a document he titled “Judicial

Notice.” (Docket #10). It does not respond in any way to the arguments the

defendants made in support of their motion to dismiss. Instead, it identifies

Boon-Bey as

       a living Man, ‘within’ and of the House of El’s, Bey’s and Ali’s
       with dominion over the land/soil (Amexem/America), a non-
       resident Alien to the Corporate United States, an Indigenous
       Choctaw/Washitaw        Muur/Moor      (Moorish       American
       National), an Asiatic Man of the Asiatic Race, an original
       Natural Physical Man, a Creation of the Almighty God’s
       (Allah), Under the Almighty God’s (Elohim/Allah) Authority
       and subject only to his laws.

Id. at 1. Boon-Bey’s filing also includes copies of various documents filed in

Milwaukee County Circuit Court that he titled “Affidavit of Status,” each

repeating the same nonsensical text recounted above. (Docket #10-1).

       The Court will not engage with Boon-Bey’s gibberish. Nothing in his

filing gives the Court a reason to disagree with the arguments made and

authorities cited by the defendants in support of their motion to dismiss.

Because the defendants’ motion is essentially unopposed, and because the

Court agrees with each ground for dismissal stated in their motion

(including failure to state a claim), the Court will grant the defendants’

motion. Finally, because allowing Boon-Bey to amend his complaint—

something for which he did not ask—would be futile, the Court will dismiss

this case in its entirety.

       Accordingly,

       IT IS ORDERED that the defendants’ motion to dismiss (Docket #6)

be and the same is hereby GRANTED; and


                                 Page 3 of 4
     IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

     The Clerk of the Court is directed to enter judgment accordingly.

     Dated at Milwaukee, Wisconsin, this 25th day of September, 2019.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                              Page 4 of 4
